Citation Nr: 0934542	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to diabetes mellitus type II.

2.  Entitlement to service connection for a disability of the 
bilateral lower extremities manifested by paresthesia, to 
include diabetic neuropathy, secondary to diabetes mellitus 
type II and radiculopathy, secondary to residuals of 
discectomy with herniated nucleus pulposus and left sciatic 
pain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Richmond, Counsel



INTRODUCTION

The Veteran had active military service from February 1959 to 
March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for hypertension and 
bilateral lower extremity diabetic neuropathy.

The issue regarding the diabetic neuropathy has been modified 
as reflected on the cover page given the medical evidence of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a claim pursued by a claimant includes any diagnosis 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his hypertension is due to his 
service-connected diabetes mellitus, type II.  He also 
contends that he has bilateral lower extremity diabetic 
neuropathy secondary to his diabetes mellitus, type II.  
Based on Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
issue of radiculopathy of the bilateral lower extremities 
secondary to his service-connected residuals of discectomy 
with herniated nucleus pulposus and left sciatic pain will 
also be considered as part of the claim for diabetic 
neuropathy.

A VA examination was provided to determine the etiology of 
these claimed disabilities in July 2007 and the examiner 
found that the hypertension was not caused by the diabetes 
mellitus and that the Veteran did not have diabetic 
neuropathy of the lower extremities.  The July 2007 
examination is inadequate, however, as the examiner did not 
review the claims file in making this determination; nor did 
he offer any rationale for his opinions.  Also, while the 
examiner stated that the hypertension was not caused by the 
diabetes mellitus, he did not address the issue of whether 
the hypertension was aggravated beyond the natural progress 
of the disease by the diabetes mellitus.  For these reasons, 
another examination is warranted.

The record shows that the Veteran was diagnosed with diabetes 
mellitus type II in 1998 and presently controls this disease 
by monitoring his diet without medication.  On a May 1998 
record, the Veteran had a blood pressure reading of 140/94 
and was diagnosed with hypertension in 2002.  He also has a 
history of atherosclerotic heart disease and positive 
myocardial perfusion scan.  

The service treatment records note complaints of low back 
pain radiating into the lower extremities and some complaints 
of numbness in the lower extremities.  The Veteran underwent 
a left L5-S1 discectomy in November 1984 for herniated 
nucleus pulposus.  He was pain free until January 1987 when 
he redeveloped a burning aching pain in the left calf 
associated with S1 paresthesias.  In February 1987, the 
Veteran was admitted into the hospital with a diagnosis of 
recurrent herniated nucleus pulposus left L5-S1 manifested by 
refractory sciatica and underwent another discectomy on the 
left L5-S1.  After service, the July 2007 VA examination 
report noted that the Veteran complained of occasional 
paresthesias in the feet, which were brief.  On physical 
examination, deep tendon reflexes were absent in the lower 
extremities and the Veteran had some dullness to pinprick 
over the lateral aspect of the left foot and the right great 
toe.  

These factors, in addition to other relevant evidence of 
record, should be considered in determining whether there is 
any relationship between the Veteran's hypertension and his 
complaints of paresthesias in the lower extremities and his 
diabetes mellitus type II; or whether the paresthesias is 
related to the service-connected residuals of discectomy with 
herniated nucleus pulposus and left sciatic pain.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examinations to determine 
the following:

(a) Whether it is at least as likely as 
not that the Veteran's hypertension was 
caused or aggravated beyond the natural 
progression of the disease by his diabetes 
mellitus type II.

(b) Whether it is at least as likely as 
not that the Veteran has diabetic 
neuropathy of the lower extremities.

(c)  Whether it is at least as likely as 
not that the Veteran has radiculopathy of 
the bilateral lower extremities secondary 
to his residuals of discectomy with 
herniated nucleus pulposus and left 
sciatic pain.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

2.  Thereafter, any additional development 
deemed relevant should be conducted.  If 
any of the benefits sought on appeal 
remain denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




